* Corpus Juris-Cyc. References: Taxation, 37Cyc, p. 1278, n. 1.
This case arose by a bill in chancery seeking to enjoin the collection of certain taxes, assessed by the board of supervisors of Tishomingo county and the drainage commissioners of Yellow Creek drainage district, in Tishomingo and Alcorn counties.
The main point of the bill was that the sheriff was undertaking to collect ninety-three and six tenths cents per acre, an overcharge of nineteen and eight tenths cents over the lawful charge of seventy-four cents per acre, and the bill sought to restrain the sheriff from collecting this nineteen and eight tenths cents per acre. The bill further charged that the commissioners of the drainage district had not made a report and the books had not been audited, and also, apparently, sought an accounting from the commissioners of the drainage district.
The chancellor granted the issuance of the writ of injunction, same was served on defendants, and they appeared and demurred to the bill, which demurrer was by the court sustained, and at the same time the cause was heard on the motion to dissolve the injunction, — heard in vacation, and five hundred eighty dollars damages were claimed for the unlawful suing out of the injunction.
In the order dissolving the temporary injunction, leave was granted complainants to file amendments to the original bill and continuing the hearing as to damages on the dissolution of the injunction.
An amended bill was filed, and defendants interposed a demurrer to the amended bill, which demurrer was sustained and complainants granted thirty days in which to again amend their bill, and the record recites that, on that date the hearing on the damage issue on the amended bill was on file, and on December 10, 1925, the court entered a decree reciting that the order had been entered theretofore dissolving the injunction upon the motion and demurrer. In vacation, the court entered a judgment declining to allow other damages than ten per cent., *Page 320 
as set forth in section 291, Hemingway's Code (section 534, Code of 1906), and then the court proceeded to enter a judgment, final against the sureties on the injunction bond and their principals, for the total amount of taxes due by all the complainants, which was seven hundred fifteen dollars and twenty-five cents and the costs of the suit.
Both complainants and defendants prosecuted appeals here, the defendants, the sheriff, and others prosecuting a direct appeal, and the complainants, R.L. Smith  Co., prosecuting a cross-appeal.
The defendants, on the cross-appeal, only assigned the error here that the court erred in limiting the damages allowed them for the dissolution of the injunction to ten per cent., and contend here that they are entitled to all actual damages which the proof shows they sustained by virtue of the wrongful suing out of the injunction.
This being a proceeding on an injunction against the collection of taxes levied by the board of supervisors in pursuance of the recommendation of the drainage commissioners, such proceeding, under section 291, Hemingway (section 534, Code of 1906), and the mandate of the statute, is made plain and positive in this language:
"Upon a dissolution of any such injunction the chancellor or court ordering it dissolved shall enter a decree against the person suing out the same and the sureties on his injunction bond, for the amount of the taxes so enjoined and ten per centumthereon, and all costs of suit; and such decree shall be enforced by execution for the use of the state or county, or both, of the city, town or village, as the case may require." (Italics ours.)
The chancellor applied this rule allowing the ten per cent. damages and declined to allow attorney's fees, etc.
Under this clear provision of the statute, the chancellor was correct in declining to allow other than ten per cent. damages, and, upon that question, the direct appeal is affirmed. *Page 321 
Upon the cross-appeal, cross-appellant does not complain of the action of the court in dissolving the injunction, or, applying section 291, Hemingway's Code, in the allowance of damages, but assigns as error the entry of the final judgment against cross-appellant for the sum of seven hundred fifteen dollars and twenty-five cents.
From the record, it is apparent that, at the date of entry of the judgment final for taxes against principals and sureties on their bond, there was an amended bill on file pending and undisposed of, and it was error for the court below to enter judgment final on the injunction bond as to taxes due until the coming on of the final hearing and entry of the final decree.
Section 381, Hemingway's Code (section 621, Code 1906), is as follows:
"When, on motion, an injunction shall be wholly dissolved, the bill of complaint shall be dismissed of course with costs, unless sufficient cause be shown against its dismission at the next succeeding term of the court."
An order dissolving an injunction, on motion for that purpose does not, of itself, dismiss the bill. Pickle v. Holland,24 Miss. 566. On mere motion to dissolve, on bill and answer it is error, in sustaining the motion, to dismiss the bill at once.Drane v. Winter, 41 Miss. 517; Guion v. Pickett, 42 Miss. 77;  Maury v. Smith, 46 Miss. 81; Bass v. Nelms, 56 Miss. 502;  Derdeyn v. Donovan, 81 Miss, 696, 33 So. 652; Evans v.Money, 104 Miss. 264, 61 So. 309; Staple Cotton Co-Op. Ass'n
v. Borodofsky, 139 Miss. 368, 104 So. 91.
It would appear that complainant in the court below had about gotten to the end of his tether, but we do not know what the amended bill contains, or whether or not, as amended, it would state a cause of action.
We regret to reverse this cause for the reason that the judgment on the merits was prematurely entered upon entering the decree dissolving the injunction, when the amended bill filed, by leave of the court, carried over the final adjudication as to taxes to the final decree, at which *Page 322 
time, if complainant shall not maintain its bill, the defendants will be entitled to a decree for the amount of the sum total of complainants' taxes against the principals, the complainants, and the sureties on their bond.
For the error in prematurely entering final judgment, while the bill was still pending without being dismissed on cross-appeal, this cause will be reversed.
Affirmed on direct appeal, and reversed and remanded on cross-appeal.
Affirmed.
Reversed and Remanded.